ORDER

PER CURIAM.
Ardes Johnson (Appellant) appeals the trial court’s judgment finding Appellant guilty of first-degree sexual misconduct, in violation of Section 566.0901, following a bench trial. We have reviewed the briefs of the parties and the record on appeal and conclude a reasonable juror could have found Appellant guilty beyond a reasonable doubt, and the trial court’s judgment is supported by substantial evidence. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (1994), unless otherwise indicated.